Clark, J.,
concurring : I concur in the opinion. As the loss was money in this case, there is probably no other remedy, and the plaintiffs could in any event elect to take this recourse. But if the property whose possession is lost, is in esse, as real estate, for instance, I am of opinion that-the owners who are deprived of it by the judgment of the Court made in a cause in which- their names appear as parties without their knowledge or consent, and without process served on them, are not denied the right of recovery of the specific property, when not barred by the statute of limitations or any act amounting to an estoppel. Certainly this is so when there is no other remedy by reason of those perpetrating the wrong of entering them as parties without authority being insolvent. They cannot be deprived of their property without compensation or due process of lawn This is forbidden by both the ¡State and Federal Constitutions.